Citation Nr: 1600225	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a left hip fracture, to include residuals of a left hip hemiarthroplasty.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In April 2012 and March 2014, the Board, in pertinent part, remanded this claim for additional development.  As discussed below, the Board is now granting entitlement to compensation under 38 U.S.C.A. § 1151.  As such, no discussion of compliance with the prior Board remand orders is required.


FINDINGS OF FACT

1.  The Veteran fell and fractured his left hip during a physical therapy session at a VA medical center on October 30, 2003.  

2.  The Veteran experienced additional disability of residuals of a left hip hemiarthroplasty, including constant pain in the left hip since surgery, a posterolateral scar tender to touch and palpation, heterotopic bone formation on the left hip, and shortened left lower extremity.  

3.  The additional disability was proximately caused by VA's carelessness or similar instance of fault.   


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a left hip fracture and left hip hemiarthroplasty have been met.  See 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  	          38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.       §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting compensable benefits pursuant to 38 U.S.C.A. § 1151, which constitutes a full grant of the benefits sought on appeal with respect to this issue; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Entitlement to 38 U.S.C.A. § 1151 Compensation

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. 	 § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  

The Veteran generally contends that the VA physical therapist who was supposed to be supervising the Veteran during physical therapy was negligent, careless, or had an error of judgment as the physical therapist allowed the Veteran to begin exercises while at his desk on the phone, and during that time, the Veteran fell and sustained a left hip fracture.  See June 2006 statement from the Veteran.  

First, the Board finds that the Veteran did sustain additional left hip disabilities as the result of falling and fracturing the left hip.  Prior to the fall on October 30, 2003, the Veteran had suffered a stroke with residual left sided hemiparesis.  See October 2003 VA treatment notes.  Additionally, a private medical opinion submitted by the Veteran that was based upon review of the Veteran's medical records assessed that the stroke affected the left upper extremity more than the left leg.  See June 2004 A.T. medical opinion.  

After the Veteran fell and fractured the left hip on October 30, 2003, the Veteran underwent a left hip hemiarthroplasty.  See November 2003 VA treatment records.  Since the left hip replacement, the Veteran has had chronic pain in the left hip, a tender scar, or leg length discrepancy.  See June 2004 A.T. medical opinion.  The private physician additionally opined that the Veteran is now more restricted in his ability to get around that prior to the accident.  Id.  Furthermore, imaging reports reveal heterotopic bone formation on the left hip.  See June 2007 VA treatment records.  Review of VA treatment records reveals that the Veteran experiences chronic pain in the left hip continuously since the left hip replacement.  Id.  

In June 2014, the Veteran was afforded a VA medical opinion to help determine whether the Veteran had any additional disability following the left hip fracture and hemiarthroplasty.  At that time, the VA examiner opined that there is no additional chronic disability incurred due to the fall and subsequent surgery of the left hip because the Veteran is able to ambulate with the use of the cane and the chronic disability is the result of the previous stroke.  See June 2014 VA examination report. 

The Board affords the June 2014 opinion little probative value.  The medical examiner did not provide any rationale for the opinion that the Veteran's current disability is solely the result of the stroke.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123, 124 (2007).  Additionally, as discussed above, the Veteran has had chronic pain in the left hip since the hemiarthroplasty (which occurred as the result of the fall), imaging report reveals heterotopic bone formation on the left hip, and medical evidence suggests that prior to the fall, the stroke affected the left upper extremity more so than the left leg.  The Board finds that this opinion cannot be afforded probative value as the evidence of record shows that the Veteran did in fact sustain additional disability as the result of the fall, and the VA examiner assumed on an inaccurate factual basis that there was no additional disability following VA treatment.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an examination based on an inaccurate factual premise has no probative value).    

Next, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's fall, left hip fracture, and subsequent left hip replacement was proximately caused by VA's carelessness or similar instance of fault.  The record indicates that the fall occurred during VA physical therapy.  See October 2003 VA treatment notes.  The Veteran stated that, during that physical therapy appointment, he was instructed to get up and begin the exercise of walking toward chairs.  The Veteran stated that the physical therapist was at his desk on his phone during this time, and the Veteran fell and sustained a left hip fracture.  See June 2006 statement from the Veteran.  There is no other account for what occurred on October 30, 2003 during that physical therapy appointment.  

The Veteran additionally provided a private medical opinion that addressed whether there was any fault on the part of VA.  Dr. A.T. reviewed the Veteran's medical records, and stated that the VA therapist who was supposed to be supervising the Veteran was instead at the desk on the phone.  See June 2004 A.T. medical opinion.  Dr. A.T. opined that this was an act of negligence on the part of the therapist that resulted in the fractured hip and subsequent hip replacement that has more restricted the Veteran's ability to get around.  Id.  

The June 2014 VA examiner, nonetheless, stated that a "detailed review" of the medical records indicates no carelessness, negligence, lack of proper skill, or similar instance of fault on the part of VA medical personnel in the case and treatment of the Veteran; however, the VA examiner did not provide any rationale for this opinion.  To adequately rely on a medical opinion, the opinion must be "based upon consideration of the veteran's prior medical history and examinations," must describe "the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one," and must "support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl, 21 Vet. App. at 123- 24 (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Therefore, the Board affords this opinion little probative value compared to the opinion of Dr. A.T.  Based on the above, the Veteran's left hip fracture and subsequent hip replacement was proximately caused by at least the carelessness and error of judgment of the VA physical therapist in not adequately supervising the Veteran during physical therapy.  38 C.F.R. § 3.361.  


Resolving reasonable doubt in favor of the Veteran, the Board finds that VA carelessness or fault was the proximate cause of the October 30, 2003 fail and subsequent hip injury and additional hip disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for compensation benefits for residuals of a left hip fracture and left hip hemiarthroplasty under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a left hip fracture and left hip hemiarthroplasty are granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


